Case: 14-60036      Document: 00512841235         Page: 1    Date Filed: 11/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-60036
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                        November 18, 2014
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

LARRY L. MCLENDON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:13-CR-95-1


Before DeMOSS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Larry L. McLendon appeals the within-guidelines sentence imposed
following his guilty plea conviction of possession of child pornography. He
argues that the district court procedurally erred by applying U.S.S.G.
§ 2G2.2(b)(2) and that the district court failed to properly consider the
sentencing factors set forth at 18 U.S.C. § 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60036     Document: 00512841235     Page: 2   Date Filed: 11/18/2014


                                  No. 14-60036

      McLendon’s arguments are insufficient to establish that the district
court’s finding that the images involved prepubescent minors or minors who
had not yet reached 12 years of age was not plausible in light of the record as
a whole. See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir.
2008). Additionally, the record is sufficient to demonstrate that McLendon
either intended to possess such images or that he had a reckless disregard for
the age of the performers. See United States v. Perez, 484 F.3d 735, 745 (5th
Cir. 2007). Accordingly, the district court did not err by applying § 2G2.2(b)(2).
      McLendon’s argument that the district court procedurally erred by
failing to consider the § 3553(a) factors is belied by the record. His remaining
arguments regarding the reasonableness of the sentence do not show clear
error of judgment on the district court’s part in balancing those factors;
instead, they constitute a mere disagreement with the weighing of the
§ 3553(a) factors. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009);
United States v. Mejia-Huerta, 480 F.3d 713, 720 & n.17 (5th Cir. 2007). This
court will not reweigh the § 3553(a) factors. Gall v. United States, 552 U.S. 38,
51 (2007). McLendon has failed to rebut the presumption of reasonableness
applicable to his within-guidelines sentence. See Cooks, 589 F.3d at 186.
      The judgment is AFFIRMED.




                                        2